                 Case 1:20-cv-04163-VEC Document 15 Filed 09/11/20 Page 1 of 2




                                          STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                  Direct Dial: 212-416-8888                                  LITIGATION BUREAU

                                                    September 11, 2020
      Via ECF
      The Hon. Valerie E. Caproni
      United States District Judge
      Southern District of New York
      40 Foley Square, Room 443
      New York, New York 10007
              Re: Fletcher v. Medgar Evers College, CUNY, et al., No. 20 Civ. 4163 (VEC) (SDA)
      Your Honor:
              I am an Assistant Attorney General in the Office of Letitia James, Attorney General of the
      State of New York. This Office represents The City University of New York (“CUNY”) as a
      defendant in this action. I write to request two adjournments:

               (1) an adjournment of the initial pre-trial conference scheduled for September 25, 2020, and
      the filings required by the order scheduling the conference (ECF 7, 12), until Friday, December 4,
      2020. This is the second request for an adjournment of the conference and related filings. Counsel
      for all parties who have appeared (plaintiff and defendants Council Member Laurie Cumbo and
      Alexis McLean) join in this request.

              (2) an adjournment of time for defendants Medgar Evers College, CUNY, Félix V. Matos
      Rodriguez, Rudolph Crew, and Johnathon P. Hardaway, III (together, the “State Defendants”), to
      answer, move or otherwise respond to the complaint for 60 days from October 2 to December 1,
      2020. 1 This is the second request for an adjournment of this deadline. Counsel for defendants
      Cumbo and McLean join in this request. Plaintiff’s counsel consents to these adjournments.

              My first request for an extension of these deadlines was made on consent and was granted
      by order dated July 9, 2020. ECF 12. By that order, your Honor adjourned the initial pre-trial
      conference from July 24 to September 25 (and related filings), and adjourned the deadline to answer
      the complaint from August 3 to October 2, 2020. Your Honor wrote then that “Given the lengthy
      extension, further extensions are unlikely to be granted.” Despite this, the parties respectfully
      suggest they have good cause to request an additional extension for the following reasons.


      1
          Medgar Evers College is a senior college and a constituent of CUNY, has no separate legal existence
          apart from CUNY, and CUNY is the only proper institutional defendant. See N.Y. Educ. Law §§
          6202(5), 6203; Clissuras v. CUNY, 359 F.3d 79, 81 n. 2 (2d Cir. 2004).



                        28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
            Case 1:20-cv-04163-VEC Document 15 Filed 09/11/20 Page 2 of 2
Hon. Valerie E. Caproni                                                                                   Page 2
September 11, 2020

         A principal reason for the prior extension was to allow this Office to make decisions about
representation. This Office has determined to represent CUNY and its Chancellor, who is sued in
his official capacity, as defendants in this action. We used the last extension to determine that the
remaining individual State Defendants (Rudolph Crew, Johnathon P. Hardaway, III and Alexis
McLean) are entitled to be represented by private counsel under Public Officers Law § 17.

        It took several weeks’ time over this summer to reach that determination, which involved
investigating the facts, researching the law and obtaining approval within this Office. Defendants
Crew, Hardaway and McLean have been advised to seek counsel, and Ms. McLean has already hired
counsel who has appeared in this action. While this Office is not presently representing defendants
Crew and Hardaway in this action, this extension is requested on their behalves for the limited
purpose of protecting their litigation interests and avoiding default while they obtain counsel. 2

       During a conference call with counsel for plaintiff and defendants McLean and Cumbo, all
counsel agreed that future counsel for Crew and Hardaway should be consulted in drafting the pre-
conference letter and case management order, and should be represented at the conference.

         In addition, my prior request for an adjournment was written while the parties were engaged
in settlement discussions. All parties who have appeared have indicated a desire for a settlement
conference before Magistrate Judge Aaron, an issue we intend to raise with counsel for defendants
Crew and Hardaway, after their retention.

       For these reasons, the parties respectfully request that your Honor adjourn the initial
conference, and the filings required by the order scheduling the conference, to December 4, 2020,
and that the time for the defendants to answer, move or otherwise respond to the complaint be
extended to December 1, 2020.

                                                         Respectfully submitted,
                                                         /s/Jonathan A. Siegel
                                                         Jonathan A. Siegel, Assistant Attorney General

cc:       all counsel (via ECF)
          Rudolph Crew (via email)
          Johnathon P. Hardaway, III (via email)




2
      Public Officers Law § 17(c) reads: “Where the employee delivers process and a request for a defense to
      the attorney general as required by subdivision four of this section, the attorney general shall take the
      necessary steps including the retention of private counsel under the terms and conditions provided in
      paragraph (b) of subdivision two of this section on behalf of the employee to avoid entry of a default
      judgment pending resolution of any question pertaining to the obligation to provide for a defense.”



                     28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
